     Case 2:21-cv-00749-JAM-CKD Document 6 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC Z. ANDERSON,                                No. 2:21-cv-0749 CKD P
12                       Plaintiff,
13           v.                                        ORDER AND
14    UNKNOWN,                                         FINDINGS AND RECOMMENDATIONS
15                       Defendant.
16

17          On May 5, 2021, plaintiff was granted 30 days within which to file a complaint and an

18   application to proceed in forma pauperis. Plaintiff was warned that failure to file a complaint and

19   application to proceed in forma pauperis within 30 days would result in a recommendation that

20   this action be dismissed. Plaintiff has not responded to the May 5, 2021 order.

21          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

22   court judge to this case; and

23          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

24   Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

27   being served with these findings and recommendations, plaintiff may file written objections with

28   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
                                                       1
     Case 2:21-cv-00749-JAM-CKD Document 6 Filed 06/14/21 Page 2 of 2


 1   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 2   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 3   1991).

 4   Dated: June 14, 2021
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   1
     ande0749.dis
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
